Citation Nr: 0617682	
Decision Date: 06/16/06    Archive Date: 06/27/06

DOCKET NO.  04-38 312	)	DATE
	)
	)


THE ISSUE

Whether the November 26, 1991 decision of the Board of 
Veterans' Appeals (Board) that denied entitlement to service 
connection for post-traumatic stress disorder (PTSD) should 
be reversed or revised on the grounds of clear and 
unmistakable error (CUE).

(The issues of whether a timely substantive appeal was 
received regarding an April 3, 2002 rating decision that 
found there was no CUE in a July 19, 1990 rating decision 
that denied service connection for PTSD, and an initial 
rating in excess of 70 percent for PTSD for the period from 
March 15, 2000 to October 31, 2002, are the subjects of a 
separately docketed Board decision.)


REPRESENTATION

Moving party represented by:  Francis M. Jackson, Attorney


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel
INTRODUCTION

The moving party (hereinafter referred to as the veteran) had 
active military service from May 1969 to May 1971.

This matter comes as an exercise of the Board's original 
jurisdiction under 38 U.S.C.A. § 7111 (West 2002).  In an 
October 2004 motion, the veteran, through his attorney, 
raised CUE in a November 26, 1991 Board decision that denied 
service connection for PTSD.  By letters dated in November 
2004, the Board notified the veteran of applicable laws and 
regulations governing the motion, and provided his attorney 
with the opportunity to review the claims file (if he so 
chose) and to file a relevant response.  See 38 C.F.R. 
§ 20.1405(a)(2) (2005).  In a letter dated in December 2004, 
the veteran's attorney provided written argument in support 
of the CUE motion.  


FINDINGS OF FACT

1.	In a November 26, 1991 decision, the Board denied the 
veteran's claim for service connection for PTSD.

2.	The veteran has not established, without debate, that 
the correct facts, as they were known at the time of the 
Board's November 26, 1991 decision, were not before the 
Board, or that the Board ignored or incorrectly applied 
the applicable statutory and regulatory provisions 
existing at that time; and that, but for any such 
alleged error, the outcome of the decision would have 
been different.


CONCLUSION OF LAW

Clear and unmistakable error in the November 26, 1991 Board 
decision that denied service connection for PTSD has not been 
established.  38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 
20.1400, 20.1403, 20.1411 (2005).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Preliminary Matters-Duty to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), was signed 
into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 
5107 (West 2002 & Supp. 2005).  To implement the provisions 
of the law, VA promulgated regulations published at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The VCAA and its 
implementing regulations include enhanced duties to notify 
and assist claimants for VA benefits.

Given the parameters of the law surrounding CUE claims, the 
Board notes that the duties to notify and assist imposed by 
the VCAA are not applicable where CUE is claimed in Board 
decisions.  See Livesay v. Principi, 15 Vet. App. 165 (2001).  
As noted in Livesay, clear and unmistakable error claims are 
not conventional appeals, but, rather, are requests for 
revision of previous decisions.  A claim based on clear and 
unmistakable error is fundamentally different from any other 
kind of action in the VA adjudicative process.  A litigant 
alleging clear and unmistakable error is not pursuing a claim 
for benefits, but rather is collaterally attacking a final 
decision. See Livesay v. Principi, 15 Vet. App. at 178-179.  
Moreover, that litigant has the burden of establishing such 
error on the basis of the evidence then of record.  Id.

The Board finds that, because the veteran has been notified 
of the laws and regulations governing CUE claims and reasons 
for the denial of the claim, and all relevant evidence has 
been associated with the record, any pre-VCAA duties to 
notify and assist have been met.  Hence, the claim is ready 
to be considered on the merits.

II. Factual Background

The veteran served on active duty from May 1969 to May 1971.  
The veteran's service personnel records reflect that he 
served in the Republic of Vietnam for one year, from October 
1969 to December 1970.  His military specialty was supply 
specialist.

Service medical records indicate that when examined for 
enlistment in July 1967, and for induction in March 1969, a 
psychiatric abnormality was not noted and the veteran was 
found qualified for active service.  According to an April 
1969 record completed by a private physician and sent to the 
veteran's local Selective Service Board, the veteran 
complained of chest pains, depression and occasional worry 
that started in January 1969 with stomach gas and precordial 
pressure.  Duodentitis was diagnosed.  Service medical 
records indicate that the veteran was hospitalized from 
August to November 1970 for treatment of an eye injury.  When 
examined for separation in April 1971, a psychiatric 
abnormality was not noted.

Post service medical records include a November 1976 private 
medical record indicating that the veteran was seen for a 
psychotic evaluation and was committed to the VA medical 
facility.  The records further reveal that VA hospitalized 
him from November 1976 to January 1977, and repeatedly 
thereafter, for treatment of paranoid schizophrenia.  It was 
noted that his illness began several months prior to 
admission and he gave a history of psychotic episodes that 
started at age 17.  

VA hospitalized the veteran from August to September 1978 for 
treatment of paranoid schizophrenia.

In an unappealed October 1978 rating decision, the RO denied 
the veteran's claim for service connection for a psychosis.

VA hospitalized the veteran in June 1979, from August to 
September 1979, and from December 1979 to February 1980, for 
treatment of undifferentiated schizophrenia.

A January 1982 VA psychiatric examination report reflects the 
veteran's history of psychiatric hospitalizations and that he 
was last discharged in February 1980 with a diagnosis of 
undifferentiated type schizophrenia.  On examination, the 
clinical diagnosis was chronic undifferentiated type 
schizophrenia in partial remission with medication.

VA hospitalized the veteran from June to July 1982 for 
treatment of chronic, undifferentiated type schizophrenia.

The medical records further reflect that VA hospitalized the 
veteran from May to June 1984 for treatment of paranoid 
schizophrenia.  It was noted that this was his sixth 
hospitalization.  

In August 1984, VA hospitalized the veteran for treatment of 
paranoid schizophrenia.  It was noted that the veteran was 
sick with an unvarying picture of paranoid schizophrenia for 
the past eight years and resisted taking prescribed 
medication. 

A July 1986 VA examination report reflects that the veteran 
heard voices approximately once every two weeks and thought 
he had a spiritual, rather than a mental health, problem.  
The diagnosis was chronic paranoid-type schizophrenia, 
improved with medication.

VA hospitalized the veteran from January to February 1987 for 
treatment of his paranoid schizophrenia.  The record notes 
the veteran's history of multiple admissions and that his 
current admission came as an emergency, involuntary transfer 
from the Augusta Mental Health Institute (AMHI) where he was 
sent because no beds were available at the VA hospital.  It 
was noted that he stopped taking his medication for a few 
weeks previously and became more withdrawn and bizarre.  He 
had hallucinations when admitted.  The only discharge 
diagnosis was paranoid type schizophrenia.

A June 1987 VA examination report notes the veteran's report 
of visual hallucinations.  Chronic paranoid-type 
schizophrenia, in remission was diagnosed.

VA hospitalized the veteran from August to October 1987 when 
he was brought in by a sheriff on an emergency involuntary 
application and noted to be recently noncompliant with 
prescribed medication.  The diagnosis was paranoid 
schizophrenia. 

A November 1987 VA examination report reflects that the 
veteran's conversation was logical and relevant, but somewhat 
tangential.  He had occasional auditory hallucinations and 
was oriented.  Paranoid-type schizophrenia was diagnosed.

In June 1990, the veteran submitted a claim for service 
connection for PTSD.  In a July 1990 written statement, he 
responded to the RO's request for a description of his 
stressful events in service.  He said he experienced bad 
visions while he was awake and attached to the 520th 
Transportation Battalion in Phu Loi, Vietnam.  His first 
vision occurred in May 1970, while he was lying on his bunk, 
when he closed his eyes briefly and then opened them, and saw 
the devil himself that caused the veteran to scream aloud.  
He did not report his vision to his commanding officer as he 
thought it would pass.  After he returned to the United 
States, he heard voices, had visions, and began treatment in 
1975 at the VA medical facility in Togus.

By rating decision on July 19, 1990, the RO denied the 
veteran's claim for service connection for PTSD.  The veteran 
appealed this decision.

An October 1990 VA psychiatric examination report reflects 
the examiner's review of the veteran's medical records and 
clinical findings.  The report indicates that the veteran was 
exposed to only a small amount of action in service in 
Vietnam, including having to stand guard duty and hearing 
bullets fired that sometimes came close to him.  He described 
being in a hospital in Japan and seeing many wounded men that 
frightened him to some degree.  The VA examiner opined that 
the veteran's stressors in Vietnam did not appear to have 
been outstanding.  

Further, the veteran described his initial onset of visions 
(hallucinations) in Vietnam when he saw the devil several 
times while there, but did not report this.  The veteran 
complained of restlessness, of having nightmares and sleep 
difficulty, and of hearing voices.  His nightmares often 
involved scenes in a cemetery.  He had visual hallucinations 
that usually involved the devil in various forms, and 
auditory hallucinations that were usually threatening.  The 
records, minimally substantiated by the veteran, reflected a 
history of violence, including holding off the police with a 
rifle, for an hour or two, when they were coming to take him 
to the hospital for involuntary commitment.  On examination, 
the veteran showed no evidence of active delusions or 
hallucinations but he was still delusional in that he 
believed in the reality of his past hallucinations and 
delusional thinking.  He thought that he suffered from 
spiritual problems rather than mental disorders.  The 
diagnosis was schizophrenia, paranoid type, in remission. 

During a May 1991 personal hearing at the RO, the veteran and 
his representative acknowledged that the recent VA 
psychiatric examiner did not diagnose PTSD.  The veteran 
testified that while on guard duty one evening in Vietnam, 
the enemy attacked and bullets came close to his head, but he 
was not otherwise involved in combat.  He also said that one 
evening on guard duty, he saw something move, and shot either 
a person or a pig; he never knew what it was.  While 
hospitalized in Japan in 1970 (for treatment of an eye 
injury) he was bothered to see severely wounded servicemen.  
The veteran testified that he was currently diagnosed with 
paranoid schizophrenia.  He had nightmares and occasionally 
talked in his sleep about Vietnam.  The veteran indicated 
that he had visions during the day of men getting their heads 
cut off and smelled the scent of the dead in the battlefield.  
Further, the veteran said in 1987 he was treated for two 
weeks at the AMHI and then transferred to the VA medical 
facility in Togus.

By decision of November 26, 1991, the Board denied the 
veteran's claim for service connection for PTSD.  In the 
decision, the Board determined that there was no evidence of 
a stressor in service nor had the veteran experienced a post 
service pattern of symptomatology characteristic of PTSD.  
The Board noted that multiple psychiatric admissions and five 
VA examinations between 1982 and 1990 showed that the veteran 
did not have the constellation of symptoms to support a 
diagnosis of PTSD.  Therefore, the Board concluded that PTSD 
was not incurred in or aggravated by active military service.

In the October 2004 motion, the veteran's attorney alleged 
CUE in the November 26, 1991 Board decision.  During a 
September 2004 Board hearing at the RO, and in the October 
2004 motion, the veteran's attorney argued that the 1991 
Board decision failed to mention that the veteran was 
diagnosed with PTSD at the AMHI in 1987.  (It is noted that 
these records were obtained subsequent to the 1991 decision 
herein under review.)  As well, the attorney also argued that 
the 1991 Board decision rejected a claimed stressful event in 
service that was supported by an appropriate "buddy" 
statement as a stressor, when the veteran was on guard duty 
and was fired upon by the enemy.  Specifically, the attorney 
argues that the incident was the primary stressor upon which 
the veteran's subsequent award of PTSD was based.  In his 
December 2004 letter, the attorney maintains that the veteran 
was granted benefits on his subsequent PTSD application based 
upon the same stressor event rejected by the Board in 1991 
and that it seemed "self-evident" that there was CUE in the 
1991 Board decision.

III. Legal Analysis

A Board decision is subject to revision on the grounds of CUE 
and must be reversed or revised if evidence establishes such 
error.  38 U.S.C.A. § 7111(a).  Review to determine whether 
CUE exists in a case may be instituted by the Board on its 
own motion, or upon request of a claimant at any time after 
the decision is made.  38 U.S.C.A. § 7111(c) and (d).  A 
request for revision is to be submitted directly to the Board 
and decided by the Board on the merits, 38 U.S.C.A. § 
7111(e), and a claim filed with the Secretary requesting such 
reversal or revision is to be considered a request to the 
Board, 38 U.S.C.A. § 7111(f).

Motions for review of Board decisions on the grounds of CUE 
are adjudicated pursuant to regulations published by VA in 
January 1999.  38 C.F.R. §§ 20.1400-1411.  According to 
regulation, CUE is "the kind of error, of fact or law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error."  38 C.F.R. § 20.1403(a); see Fugo v. Brown, 6 Vet. 
App. 40, 43 (1993).  Generally, CUE is present when either 
the correct facts, as they were known at the time, were not 
before the Board, or the statutory and regulatory provisions 
extant at the time were ignored or incorrectly applied.  
Review for CUE in a prior Board decision must be based on the 
record and the law that existed when the decision was made.  
38 C.F.R. § 20.1403(b); see Russell v. Principi, 3 Vet. App. 
310, 314 (1992).

In Russell, the United States Court of Appeals for Veterans 
Claims (hereinafter referred to as "the Court") propounded 
a three-pronged test for determining when there is CUE 
present in a prior decision.  These are (1) either the 
correct facts, as they were known at the time, were not 
before the adjudicator (i.e., more than a simple disagreement 
as to how the facts were weighed or evaluated) or the 
statutory or regulatory provisions extant at the time were 
incorrectly applied; (2) the error must be undebatable and of 
the sort which, had it not been made, would have manifestly 
changed the outcome at the time it was made; and (3) a 
determination that there was CUE must be based on the record 
and law that existed a the time of the prior adjudication in 
question.  Russell v. Principi, 3 Vet. App. at 313- 14.  See 
also Damrel v. Brown, 6 Vet. App. 242 (1994).

In Fugo, the Court refined and elaborated on the definition 
of CUE and pleading requirements, stating:

CUE is a very specific and rare kind of 'error.' It is 
the kind of error, of fact or of law, that when called 
to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, 
that the result would have been manifestly different but 
for the error. ... If a claimant-appellant wishes to 
reasonably raise CUE there must be some degree of 
specificity as to what the alleged error is and, unless 
it is the kind of error ... that, if true, would be CUE 
on its face, persuasive reasons must be given as to why 
the result would have been manifestly different but for 
the alleged error. It must be remembered that there is a 
presumption of validity to otherwise final decisions, 
and that where such decisions are collaterally attacked, 
and a CUE claim is undoubtedly a collateral attack, the 
presumption is even stronger.

Fugo v. Brown, 6 Vet. App. at 43-44.

As a threshold matter, a claimant must plead CUE with 
sufficient particularity.  Only if this threshold requirement 
is met does the Board have any obligation to address the 
merits of the CUE claim.  See Phillips v. Brown, 10 Vet. App. 
25 (1997) (distinguishing denial of CUE due to pleading 
deficiency and denial of CUE on merits); Luallen v. Brown, 8 
Vet. App. 92 (1995) (same).

The applicable regulations further provide that to warrant 
revision of a Board decision on the grounds of CUE, there 
must have been an error in the Board's adjudication of the 
appeal which, had it not been made, would have manifestly 
changed the outcome when it was made; if it is not absolutely 
clear that a different result would have ensued, the error 
complained of cannot be clear and unmistakable.  38 C.F.R. § 
20.1403(c).  Examples of situations that are not clear and 
unmistakable include: (1) changed diagnosis - a new diagnosis 
that "corrects" an earlier diagnosis considered in a Board 
decision; (2) duty to assist - the Secretary's failure to 
fulfill the duty to assist under 38 U.S.C.A. § 5107(a); and, 
(3) evaluation of evidence - a disagreement as to how the 
facts were weighed or evaluated.  38 C.F.R. § 20.1403(d).  
Moreover, CUE does not include the otherwise correct 
application of a statute or regulation where, subsequent to 
the Board decision challenged, there has been a change in the 
interpretation of the statute or regulation.  38 C.F.R. § 
20.1403(e).

With those considerations in mind, the Board will consider 
the merits of the veteran's claim of CUE in the Board's 
November 26, 1991 decision.

There was no specific regulation in 1991 governing claims of 
entitlement to service connection for PTSD.  See 38 C.F.R. 
Part 3 (1990-1991).  Rather, during the pendency of the 
appeal culminating in the November 1991 Board decision, such 
claims were evaluated under general principles relating to 
service connection, to include under 38 C.F.R. §§ 3.303 and 
3.304.  Id.  

In general, under pertinent law and VA regulations, service 
connection may be established for disability resulting from 
personal injury suffered or disease contracted in line of 
duty, or for aggravation of a pre-existing injury or disease 
in line of duty.  38 U.S.C.A. § 1110 (West 1991 and 2002); 38 
C.F.R. § 3.303 (1991 and 2005).  Applicable regulation also 
provides that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) (1991 
and 2005).  The laws and regulations in effect at the time of 
the disputed Board decision were to the same effect.

The American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders (3rd ed., rev. 1987) 
(DSM-III-R), as applicable in 1991, defined PTSD as an 
anxiety disorder with the development of characteristics 
symptoms following a psychologically distressing event that 
is outside the range of usual human experience.  A stressor 
producing PTSD was defined as an event that would be markedly 
distressing to almost anyone, and would be a stressor usually 
experienced with intense fear, terror, and helplessness.  The 
stressor could be experienced alone or in a company and 
groups of people.  As examples of stressors which might 
produce PTSD, DSM-III-R listed natural disasters, accidental 
disasters, such as accidents with serious physical injury, or 
deliberately-caused disasters, such as bombing or torture.  
The DSM-III-R specified that the specific stressor and its 
severity should be recorded on Axis IV.  DSM-III-R noted that 
symptoms of depression and anxiety were common in PTSD, and 
in some instances could be sufficiently severe as to be 
diagnosed as an anxiety or depressive disorder.

The provisions of the Veterans Benefits Administration (VBA) 
Adjudication Procedure Manual M-21, Part I, Subchapter XII, 
50.45 (Jan. 3, 1986), as in effect and applicable to PTSD 
claims in 1991, provided that, in order to justify the 
clinical diagnosis of PTSD and assure uniformity of its use, 
the following findings should appear in the clinical 
examination: (1) the person has experienced an event that is 
outside the range of usual human experience and would be 
markedly distressing to almost anyone, such as serious threat 
to one's life or physical integrity, serious threat or harm 
to one's children, spouse or other close relatives and 
friends, or seeing another person seriously injured or killed 
as the result of an accident or physical violence; (2) the 
traumatic evidence is persistently reexperienced; (3) and 
persistent avoidance and stimuli associated with such, or 
numbing and general responsiveness, as indicated by at least 
three symptoms.  It stated that, if an examination was 
received with the diagnosis of PTSD that did not contain the 
essentials of diagnosis, the examination should be returned 
as incomplete.  Id. Under section 50.45, if a diagnosis of 
PTSD was furnished, but there was evidence of record which 
provided conflicting diagnoses, the examination was to be 
returned for reconciliation of diagnosis.  Section 50.45(f) 
provided that PTSD need not have its onset during combat and 
indicated that, for example, natural disasters, such as 
floods or earthquakes, or accidental disasters such as car 
accidents with serious physical injury which would evoke 
significant distress in most involved persons, could result 
in PTSD.

As indicated above, the evidence of record at the time of the 
Board's November 1991 decision showed that, although there 
was a report of occasional depression and worry in the months 
prior to entry, service medical records were entirely 
negative for any report of a psychiatric abnormality.  
Thereafter, following the veteran's discharge from service, 
the first post-service evidence of psychiatric complaints was 
in 1976.  Specifically, a November 1976 private medical 
record reflects a psychiatric evaluation and a January 1977 
VA hospitalization report notes a diagnosis of schizophrenia.  
Subsequently, the veteran was hospitalized again by VA in 
1978 for treatment of schizophrenia.  These medical records 
are entirely negative for any reference to a diagnosis or 
other indicia of PTSD.  The unappealed October 1978 rating 
decision denied service connection for a psychosis.  

Thereafter, the veteran was hospitalized by VA in 1979, 1980, 
and in 1982, for treatment of schizophrenia.  A VA 
psychiatric examiner in January 1982 diagnosed paranoid 
schizophrenia.  The veteran was hospitalized again by VA in 
1984 for treatment of schizophrenia.  Another VA examiner in 
July 1986 diagnosed chronic paranoid-type schizophrenia.  
Then, VA repeatedly hospitalized the veteran for treatment of 
chronic paranoid schizophrenia and three more VA examiners 
(in June and November 1987 and in October 1990) diagnosed the 
veteran as having paranoid schizophrenia. 

The veteran was afforded a VA psychiatric examination in 
October 1990.  The examiner noted the veteran's history of 
exposure to a small amount of action in Vietnam, that 
included standing guard duty and hearing bullets fired that 
sometimes came close to him.  It was noted that he was 
somewhat frightened at seeing wounded servicemen when he was 
hospitalized in Japan in 1970.  That psychiatric examiner 
concluded that the veteran's Vietnam stressors did not appear 
to have been outstanding.  Upon clinical examination, the 
diagnosis was paranoid schizophrenia.  In addition, the 
examiner commented that the veteran's medical records were 
reviewed.

Based on all the evidence of record, the RO denied service 
connection as the evidence as a whole showed no objective 
evidence of a recognizable stressor and current diagnosis of 
PTSD.  In the Board's November 26, 1991 decision, the Board 
essentially affirmed the findings of the RO in upholding the 
denial of service connection for PTSD.

Currently, the Board finds that the Board's 1991 denial of 
service connection for PTSD was supported by the evidence 
then of record.  Following a complete review of the evidence 
of record, the October 1990 VA examiner concluded that the 
only appropriate psychiatric diagnosis was paranoid type 
schizophrenia in remission.  Furthermore: the veteran's 
service medical records, including a discharge examination 
report, were negative for a diagnosis of a chronic 
psychiatric disability; there was no evidence of psychiatric 
complaints or findings until nearly 5 years after the 
veteran's military service; and there was no definitive 
evidence of a verified stressful event in service, or a 
medical opinion that schizophrenia (diagnosed by VA in 1977) 
had its onset during the veteran's military service (as noted 
by the RO in the unappealed October 1978 rating decision).  
Thus, there was a sound basis in the record for the Board's 
conclusion that PTSD was not incurred in or aggravated by the 
veteran's military service.  

The Board notes that the arguments initially advanced 
concerning CUE appear to have much to do with the weight 
given to the evidence at the time of the Board's November 26, 
1991 decision.  The veteran and his attorney have argued that 
the evidence of record in 1991 was sufficient to allow the 
award of service connection for PTSD.  The Board weighed the 
evidence differently and did not find service connection was 
warranted.  As noted above, a disagreement with how the facts 
were weighed or evaluated does not constitute CUE.  38 C.F.R. 
§ 20.1403(d)(3). 

To the extent that the veteran would allege that the VA 
failed in to obtain all of the veteran's 1987 treatment 
records, the Board notes that allegations that VA failed in 
its duty to assist are, as a matter of law, insufficient to 
plead CUE.  See Caffrey v. Brown, 6 Vet. App. 377, 383-
84(1994) (an incomplete record, factually correct in all 
other respects, is not clearly and mistakable erroneous).

The Board finds that even if the Board had considered the 
January 1987 AMHI treatment records, the ultimate outcome of 
the claim would not have been manifested different.  
Specifically, the 1987 AMHI treatment records (recently 
submitted for inclusion in the claims file) note findings of 
PTSD, but also reflect findings of schizophrenia.  The Board 
notes, however, that the subsequent February 1987 VA hospital 
record, reflecting the veteran's treatment upon transfer from 
the AMHI, is entirely negative for any reference to a 
diagnosis of PTSD or an alleged stressful event in service.  
As well, the 1990 VA examiner noted that the veteran's 
reported stressors in Vietnam did not appear to be 
outstanding and found that the veteran's current symptoms 
were insufficient to warrant a clinical diagnosis of PTSD as 
a result of active service in Vietnam.  Therefore, the Board 
finds it unlikely that any additional evidence of a recent 
diagnosis would have changed the VA examiner's opinion.  

The veteran's attorney further argues that the veteran should 
have been service-connected for PTSD based upon the stressful 
event he described during his 1991 hearing that was 
subsequently supported (in a February 2000 signed statement 
from the veteran's service comrade, D.L.).  However, this 
argument is without merit as this argument, too, goes to how 
the evidence at that time was weighed. 

The Board finds that even if the Board had considered the 
recently received buddy statement, the ultimate outcome of 
the claim would not be manifestly different.  Specifically, 
while the veteran reported the incident to the October 1990 
VA examiner, that medical specialist still concluded that 
there was insufficient evidence to warrant a diagnosis of 
PTSD as a result of active military service in Vietnam.  
Thus, again, the Board finds that it is unlikely that any 
additional evidence of a recent stressor would have changed 
the VA examiner's opinion.

Clearly, some of the evidence in this case supports the 
veteran's claim in 1991, such as parts of the 1987 AMHI 
report, however, equally clearly, there is evidence that does 
not support the veteran's claim in 1991.  In rendering a 
determination as to whether the Board committed CUE in 
November 1991, the evidence that tends to support Board's 
1991 decision cannot now be ignored to focus only on evidence 
that supports the veteran's claim at that time.  The Board 
emphasizes that a disagreement with how the RO (or in this 
case, the Board) evaluated the facts is inadequate to raise a 
claim of clear and unmistakable error.  See 38 C.F.R. 
§ 20.1403(d)(3); Crippen v. Brown, 9 Vet. App. 412 (1996); 
Luallen v. Brown, 8 Vet. App. at 95.

The Board can review additional evidence that was in the 
possession of the Board when it adjudicated this case in 
November 1991, such as the veteran's 1991 testimony, but it 
cannot disregard significant evidence that supports the 
Board's decision in November 1991, that clearly does not 
support a fining that the prior Board decision was clearly 
and unmistakably wrong.  This evidence (cited above), in and 
of itself, even with consideration of any other evidence, 
provides a basis to conclude that there was no CUE in the 
Board's 1991 decision.  As must be conceded by the veteran's 
attorney, the standard established by the Court regarding the 
issue of CUE is rather stringent.

It is the finding of the undersigned that the evidence before 
the Board at the time of the 1991 decision (to include VA and 
non-VA hospitalization records, dated from 1977 to 1987, five 
VA examination reports, dated from 1982 to 1990, and the 
veteran's oral and written statements in support of his 
claim) reasonably supports the decision, and that the 
decision reached was consistent with the extant governing 
legal authority.  Hence, the Board is unable to find, as the 
veteran and his attorney suggest, that the evidence 
indisputably established that the veteran suffered from PTSD 
that was related to his period of active military service.

The undersigned finds that the Board's decision that upheld 
the denial of service connection for PTSD was based upon 
proper application of the facts then before the Board to the 
law then in existence.  

Under these circumstances, the Board must conclude that the 
veteran has simply failed to establish, undebatably, that the 
correct facts, as they were then known, were not before the 
Board on November 26, 1991, or that the RO failed to 
correctly apply the extant statutory or regulatory 
provisions; and that, but for the alleged error, the outcome 
of the claim would have been difference.  In short, clear and 
unmistakable error in the Board's November 26, 1991 decision 
has not been established.


ORDER

As clear and unmistakable error in the Board's November 26, 
1991 decision that denied service connection for PTSD has not 
been established, the motion for reversal or revision of that 
decision, on those grounds, must be denied.


                       
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs



